On Appellants’ Motion for Rehearing.
In appellants’ motion for rehearing, assignment is made complaining of the conclusion in our original opinion in which we state that, “in response to special issues, the jury further found that appellee and his predecessors in title had peaceable and adverse possession for ten years of the small tract of land involved in this suit, paid taxes thereon, and claimed under deeds duly registered for five years continuously before the filing of this suit. There is no complaint as to the sufficiency .of the pleadings and evidence to sustain the verdict, and this court is not authorized to disturb the findings,” and insists that error as to the sufficiency of the evidence to support the verdict of the' jury was assigned in appellants’ motion for new trial in the court below, and brought to this court by appropriate assignments of error.
The record reveals that appellants’ contention is correct. There appears in the back of appellants’ brief verbatim copies of the assignments of error involving the issue as to the insufficiency of the testimony to support the judgment; however, there is no reference made in the body of appellants’ brief touching such an assignment. Appellants, predicate their appeal in the body of their brief on appropriate propositions germane to other assignments, but not involving the issue as to the verdict of the jury not finding support in the testimony.
We think that we were justified in our conclusion that, “there is no complaint as to the sufficiency of the pleadings and evidence to. sustain the verdict, and this court is not authorized to disturb the findings.” Evidently appellants, themselves, did not consider the assignments of sufficient probative force for a consideration by the appellate court; the assignments were not briefed and no point or'proposition anent thereto Was presented to reverse the judgment of the lower court. Briefs are intended to' aid courts in reaching a correct decision and to dispose of the cause with the least labor and consumption of time, and where the parties to the suit do not consider the assignments in their brief, fail to call the court’s attention to the point or proposition relied upon, to present matters in the record, and authorities, if any, to sustain their proposition, appellate courts are justified in concluding the assignments waived, unless some fundamental error appears.
An appellate court is not required to search the record for poipts. of error, not briefed by appellant, to aid its conclusion. Where the party has suffered his ease to be submitted, and the appellate c.ourt, in the exercise of its duty, considers all the points and propositions assigned in his brief and has reached a conclusion as to the disposition of the appeal, the appellant should not complain that the conclusion thus reached is not borne out by the apparently undisclosed and hidden assignment. However, we have again carefully reviewed the record in view of appellants’ contention, and find the judgment of the court below is fully sustained by the pleadings and the evidence.
Appellants’ motion for rehearing overruled.